                      UNITED STATES DISTRICT COURT                            JS-6
                     CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SA CV 19-0020-DOC (DFMx)                                 Date: April 10, 2019

Title: NICHOLE KEC V. R.J. REYNOLDS TOBACCO COMPANY ET AL


PRESENT:

                  THE HONORABLE DAVID O. CARTER, JUDGE

            Deborah Lewman                                  Not Present
            Courtroom Clerk                                Court Reporter

      ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
            PLAINTIFF:                                 DEFENDANT:
           None Present                                 None Present



      PROCEEDINGS (IN CHAMBERS): ORDER GRANTING MOTION TO
                                 REMAND [20]

       Before the Court is Plaintiff Nichole Kec’s (“Kec” or “Plaintiff”) Motion to
Remand (“Motion”) (Dkt. 16). The Court finds this matter appropriate for resolution
without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving
papers and considered the parties’ arguments, the Court GRANTS Plaintiff’s Motion to
Remand.
I.    Background

        This action was initiated in state court on November 7, 2018. See Dkt. 1, Ex. A.
The complaint alleges eleven causes of action against Defendants R.J. Reynolds Tobacco
Company (“RJRT”), Reynolds American Inc., Staci Meyer, William Roth, and Daniel
Harrington (collectively, “Defendants”) for violations of the California Labor Code and
related claims, including a cause of action under the Private Attorneys General Act
(“PAGA”). Id. Plaintiff’s claims stem from the contention that Defendants improperly
classified Territory Managers as exempt employees and otherwise passed along to them
inappropriate business expenses. Id. Non-PAGA claims are asserted on a class basis, on
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

    Case No. SA CV 19-0020-DOC (DFMx)                                                         Date: April 10, 2019
                                                                                                            Page 2


behalf of Territory Managers employed by Defendants in California during the four years
preceding the filing of the Complaint. Id.

       On August 8, 2017, Plaintiff’s counsel filed another class action on behalf of
Territory Managers, captioned Andrew Tarrow v. R.J. Reynolds Tobacco Co. et al.
(Superior Court of Orange County Case No. 30-2017-00936345-CU-OE-CXC) (“Tarrow
Action”). The plaintiff in that action named as defendants the same five
companies/individuals named as defendants in this present action. Id. The only claim
alleged in Kec’s Complaint that was not alleged in Tarrow is the claim for PAGA
penalties. Request for Judicial Notice (“RJN”), Ex. 1 (Tarrow Complaint).1

        Defendants removed the Tarrow action to the Central District of California on September
11, 2017. Declaration of Allison Crow (“Crow Decl.”) (Dkt. 20-1), ¶ 3. It was subsequently
remanded to state court based on the local controversy exception. Id. Tarrow was settled on an
individual basis and was dismissed on August 30, 2018. Id. The Superior Court approved a
stipulation (“Stipulation”) on August 20, 2018 and ordered the dismissal of Tarrow on August
30, 2018. RJN Exs. 4–5; Crow Decl. ¶¶ 5–6.

       On February 4, 2019, Plaintiff filed the present Motion to Remand. On February
11, 2019, Defendants opposed (“Opp’n”) (Dkt. 20) and moved to compel arbitration
(Dkt. 17). On February 15, 2019, Plaintiff replied in support of its Motion to Remand
(“Reply”) (Dkt. 25).

II.       Legal Standard

       “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
pertinent part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. A federal court may order remand for lack of subject matter
jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).



1
  The Court may take judicial notice of court filings and other matters of public record. Fed. R. Evid. 201(b);
Burbank-Glendale-Pasadena Airport Auth. v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998). Accordingly,
the Court takes judicial notice of the Tarrow Complaint and other related court filings in the California Superior
Court, County of Orange.
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-0020-DOC (DFMx)                                         Date: April 10, 2019
                                                                                         Page 3


       A federal court has diversity jurisdiction if: (1) the controversy is between
“citizens of different States,” and (2) the amount in controversy exceeds the sum or value
of $75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction requires complete diversity,
meaning that no plaintiff can be from the same state as a defendant. Abrego Abrego v.
The Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006). Thus, a case ordinarily cannot be
removed to the federal court if a plaintiff and a defendant are citizens of the same state.
See 28 U.S.C. § 1332(a).

        CAFA applies to class action lawsuits in which the proposed class has at least 100
members and the primary defendants are not a “States, State officials, or other
governmental entities against whom the district court may be foreclosed from ordering
relief.” § 1332(d)(5). A federal district court has original jurisdiction over such class
actions if the amount in controversy exceeds $5,000,000 and any plaintiff is diverse from
any defendant. § 1332(d)(2), (5); Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th
Cir. 2007). Under CAFA, “the burden of establishing removal jurisdiction remains . . . on
the proponent of federal jurisdiction.” Abrego Abrego v. The Dow Chem. Co., 443 F.3d
676, 685 (9th Cir. 2006).

       By statute, there are two sets of circumstances under which a district court must
decline to exercise jurisdiction over a class action it has CAFA jurisdiction over: the
“local controversy” and “home-state controversy” exceptions. See § 1332(d)(3)–(4).
Once it is established that a court has jurisdiction under CAFA, “the objecting party bears
the burden of proof as to the applicability of any express statutory exception . . . .”
Serrano, 478 F.3d at 1024.

        Usually, to protect the jurisdiction of state courts, removal jurisdiction should be
strictly construed in favor of remand. Harris v. Bankers Life and Cas. Co., 425 F.3d 689,
698 (9th Cir. 2005) (citing Shamrock Oil & Gas Corp. v. Sheet, 313 U.S. 100, 108–09
(1941)). However, “no antiremoval presumption attends cases invoking CAFA, which
Congress enacted to facilitate adjudication of certain class actions in federal court.” Dart
Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014); see also S.
Rep. No. 109-14, p. 43 (2005) (noting CAFA’s “provisions should be read broadly, with
a strong preference that interstate class actions should be heard in a federal court if
properly removed by any defendant.”).
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-0020-DOC (DFMx)                                         Date: April 10, 2019
                                                                                         Page 4


III.   Discussion

        The issue before the Court is narrow. Defendants argue that Plaintiff cannot meet
her burden to show that no other class action was filed within three years of the
Complaint alleging similar factual allegations against any of the Defendants, such that the
local controversy exception to CAFA cannot apply. See Opp’n at 6 n.3. Plaintiff responds
that the parties’ court-approved Stipulation in the Tarrow Action specifically states that
the parties would treat the Tarrow Action “as if the class claims were never brought by
[Mr. Tarrow] to protect the interest of putative class members” and “it may not impact
the exercise of any rights whatsoever that putative class members may have.” Mot. at 19
(citing Declaration of Natalie Mirzayan (“Mirzayan Decl.”) (Dkt. 16) at 143); see also
RJN, Ex. 2. Moreover, Plaintiff argues that the present action is merely a continuation of
the Tarrow Action and thus cannot be read under the statute to be an “other class action”
barring application of the local controversy exception. See Mot. at 15.

       Under the local controversy exception to CAFA, a district court must decline to
exercise jurisdiction

              (A)(i) over a class action in which—

                     (I) greater than two-thirds of the members of all proposed plaintiff
                     classes in the aggregate are citizens of the State in which the action
                     was originally filed;

                     (II) at least 1 defendant is a defendant—

                            (aa) from whom significant relief is sought by members of the
                            plaintiff class;

                            (bb) whose alleged conduct forms a significant basis for the
                            claims asserted by the proposed plaintiff class; and

                            (cc) who is a citizen of the State in which the action was
                            originally filed; and

                     (III) principal injuries resulting from the alleged conduct or any
                     related conduct of each defendant were incurred in the State in
                     which the action was originally filed; and
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-0020-DOC (DFMx)                                          Date: April 10, 2019
                                                                                          Page 5


              (ii) during the 3-year period preceding the filing of that class action, no
              other class action has been filed asserting the same or similar factual
              allegations against any of the defendants on behalf of the same or other
              persons[.]

28 U.S.C. § 1332(d)(4). “The purpose of the local exception is ‘to respond to concerns
that class actions with a truly local focus should not be moved to federal court under
[CAFA] because state courts have a strong interest in adjudicating such disputes. At the
same time, this is a narrow exception that was carefully drafted to ensure that it does not
become a jurisdictional loophole.’” Bridewell-Sledge v. Blue Cross of California, 798
F.3d 923, 928 (9th Cir. 2015) (citing S. Rep. No. 109-14, at 39 (2005)) (alterations in
original). Again, Plaintiff bears the burden of establishing that the local controversy
exception applies here. See Serrano, 478 F.3d at 1024.

       The only disputed issue within the context of the local controversy exception is
whether no other class action has been filed asserting the same or similar factual
allegations. Indeed, in the Tarrow Action, Judge Cormac Carney remanded under the
local controversy exception and rejected disputes under the significant relief and
significant basis prongs of the analysis. Mirzayan Decl. at 132.

        Here, under the plain terms of the Tarrow Stipulation, the prior action cannot be
viewed as an “other class action.” The parties expressly agreed that “the dismissal of the
Plaintiff’s [Tarrow] Class Claims without prejudice as to putative class members shall
be deemed as if the class claims were never brought by Plaintiff to protect the interest of
putative class members.” Id. at 143; RJN, Ex. 2. The Court agrees with Plaintiff that by
the Stipulation’s terms, Kec’s rights are not “new rights” but rather rights that were
restored to Kec as if the “class claims were never brought” in Tarrow. If the Tarrow class
claims shall be deemed as if the class claims were never brought (as the parties agreed),
then the present class action simply cannot be viewed as an “other class action.” Plaintiff
is entitled to remand based on the local controversy exception.

        Defendants’ arguments regarding the effect of the Stipulation are unavailing. True,
the Stipulation does not expressly state that the agreement exempts class members from
CAFA procedural rules that would apply in a subsequent action removed to federal court.
See Opp’n at 16 (“Kec cannot establish that any language in the Stipulation states that the
parties agree any future claims will be heard only in state court, or that Defendants waive
their right to remove cases that are subject to federal jurisdiction.”). But the express
language of the Stipulation is enough. The Tarrow Action is to be deemed as if it was
brought as an individual action and not a class action. Class claims were never brought by
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-0020-DOC (DFMx)                                           Date: April 10, 2019
                                                                                           Page 6


Plaintiff to protect the interest of putative class members. Therefore there is no “other
class action” filed under the local controversy exception.

IV.    Costs and Fees

        Following remand of a case upon unsuccessful removal, the district court may, in
its discretion, award attorney’s fees “incurred as a result of the removal.” 28 U.S.C. §
1447(c). “Absent unusual circumstances, courts may award attorney’s fees under §
1447(c) only where the removing party lacked an objectively reasonable basis for seeking
removal. Conversely, when an objectively reasonable basis exists, fees should be
denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). While the Court
disagrees with Defendants’ analysis with respect to the effect of the Tarrow Stipulation
on the local controversy exception, there was an objectively reasonable basis for seeking
removal. The Court DENIES fees and costs.

V.     Disposition

      For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand
and REMANDS this action to the Superior Court of the State of California, County of
Orange.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11
 CIVIL-GEN                                                            Initials of Deputy Clerk: djl
